JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed September 15, 2006 be affirmed. Sovereign immunity bars suits, such as appellant’s, for money damages against an agency of the Federal Government. See Clark v. Library of Congress, 750 F.2d 89, 102-04 (D.C.Cir. 1984). Although the Federal Tort Claims Act constitutes a limited waiver of the United States’ sovereign immunity, the district court correctly held that appellant failed to meet the jurisdictional prerequisite of filing an administrative complaint with the appropriate agency before filing suit in the district court. See 28 U.S.C. § 2675(a) (action may not be brought against the United States pursuant to the Federal Tort Claims Act unless the claimant has first presented his claim to the appropriate federal agency and the claim has been denied by the agency); GAF Corp. v. United States, 818 F.2d 901, 917-18 (D.C.Cir.1987).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.